DETAILED ACTION
	The Amendment filed on 10/07/2021 has been entered. Claim(s) 9 has/have been cancelled. Therefore, claims 1-8 are now pending in the application.

Response to Amendment
The previous drawing and specification objections remain since the newly submitted drawings contain new matter entered and therefore the originally accepted drawings filed 02/01/2019 do not show the claim limitations.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one lighting element positioned behind the generally flat rear side of the waterproof polycarbonate shower panel to illuminate the (prefabricated) waterproof (polycarbonate) shower panel from behind the waterproof polycarbonate shower panel” of claims 1, 4, and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The amendment filed 04/05/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: figure 10 discloses structural features in element 1050 whose orientation, position, spacing, size, and/or configuration, were not originally disclosed.
Applicant is required to cancel the new matter in the reply to this Office Action.

Allowable Subject Matter
Claims 1, 4 and 6 are allowed. In particular, adding the limitation “at least one lighting element positioned behind the generally flat rear side of the waterproof polycarbonate shower panel to illuminate the (prefabricated) waterproof (polycarbonate) shower panel from behind the waterproof polycarbonate shower panel” overcomes the 

Response to Arguments
Applicant's arguments and amendments have been considered. While the claims are allowable, they contain elements that were not shown in the originally accepted drawings and the newly submitted drawings contain new matter. Applicant argues the new drawings are supported in specification since the newly submitted drawings removed the light strip and replaced with lights 1050. However, the particulars of the lights as illustrated is considered new matter since it was not disclosed to the newly illustrated orientation, position, spacing, size, and/or configuration. No lighting elements were originally disclosed in the drawings.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633